Case 1:19-mc-23236-JAL Document 1-3 Entered on FLSD Docket 08/02/2019 Page 1 of 4




                             EXHIBIT C
Case 1:19-mc-23236-JAL Document 1-3 Entered on FLSD Docket 08/02/2019 Page 2 of 4



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:19-MC-23236


   In Re Application Of

   MARIA FERNANDA RIGAIL PONS,

                             Applicant

   pursuant to 28 U.S.C. § 1782
   For Judicial Assistance in Obtaining
   Evidence For Use in a Foreign and
   International Proceeding.




                    ORDER GRANTING EX PARTE APPLICATION FOR
                   JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C §1782


         THIS CAUSE came before the Court upon the Application for Assistance Pursuant to 28

  U.S.C. § 1782 filed by Maria Fernanda Rigail Pons (“Applicant”). The Court, having considered

  the § 1782 Application and supporting materials and otherwise being fully advised in the

  premises, finds as follows:

         A.      Applicant has met the requirements under 28 U.S.C. § 1782 for granting the

  requested judicial assistance.

         B.      For purposes of the instant Application, the Court finds that Applicant seeks

  evidence from (i) UBS Financial Services Inc.; (ii) Credit Lyonnais; (iii) Credit Agricole Miami

  Private Bank (CA Indosuez Wealth); (iv) Amke Registered Agents, LLC; and (v) Mr. Phillippe

  Larmier, all of which reside and/or are found in the Southern District of Florida (the “Discovery

  Targets”).
Case 1:19-mc-23236-JAL Document 1-3 Entered on FLSD Docket 08/02/2019 Page 3 of 4



          C.      The documentary and testimonial discovery sought through this Application is for

  use in a proceeding pending before the Ecuador Family Court, which seeks the distribution of the

  marital assets of Applicant and her ex-husband (the “Foreign Proceeding”).

          D.      Further, as a claimant in the Foreign Proceeding, Applicant is an interested person

  within the meaning of 28 U.S.C. § 1782.

          E.      The discretionary factors, as described by the United States Supreme Court in

  Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of

  granting the requested assistance.

          F.      More particularly: (1) the Discovery Targets are not parties to the Foreign

  Proceeding in Ecuador nor are they contemplated to become parties thereto; thus, the need for

  this discovery is more apparent; (2) there is no indication that the Ecuador Family Court would

  not be receptive to U.S. federal-court judicial assistance as requested in the Application; (3) the

  Application does not conceal an attempt to circumvent Ecuadorian proof-gathering restrictions;

  and (4) the Application seeks discovery that is not unduly intrusive or burdensome as the

  Application requests evidence of the Discovery Targets that is the type normally produced by

  financial institutions during litigation.

          Accordingly, it is hereby ORDERED and ADJUDGED as follows:

          1.      The Application is GRANTED.

          2.      Any discovery taken pursuant to this Order, including related motion practice,

  shall be governed by the Federal Rules of Civil Procedure.

          3.      Applicant is authorized to issue and serve a subpoena on the Discovery Targets in

  substantially similar form to the subpoenas attached to the Application. Applicant may seek

  leave of Court to serve additional follow-up subpoenas on any person, corporate entity, or
Case 1:19-mc-23236-JAL Document 1-3 Entered on FLSD Docket 08/02/2019 Page 4 of 4



  financial institution found or residing in this District as may be necessary to obtain the

  testimonial or documentary evidence described in the Application.

         4.      The Discovery Targets are ordered to preserve all relevant and potentially

  relevant evidence in their possession, custody or control until further order of this Court.

         5.      Nothing in this Order shall be construed to prevent the Applicant from seeking

  modification of this Order.



         IT IS SO ORDERED, this ________ day of ____________, 2019.



                                        _______________________________________
                                        UNITED STATES DISTRICT COURT JUDGE
